        Case 2:20-cv-00248-WJ-CG Document 6 Filed 04/23/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JOSEPH F. SANDOVAL,

       Plaintiff,

v.                                                               CV No. 20-248 WJ/CG

CITY OF CLOVIS, et al,

       Defendants.


               ORDER GRANTING IN FORMA PAUPERIS APPLICATION

       THIS MATTER is before the Court on Plaintiff Joseph Sandoval’s Motion to

Proceed in Forma Pauperis (the “Motion”), (Doc. 3), (Doc. 4). Plaintiff’s financial

information reflects he is unable to prepay the $400 filing fee for his prisoner civil rights

Complaint. Having reviewed the Motion, the Court finds it is well-taken and shall be

GRANTED.

       The Court will therefore reduce the fee to $350.00 and allow Plaintiff to pay in

installments. See 28 U.S.C. § 1915(b). Plaintiff must make an initial partial payment of

“20 percent of the greater of—(A) the average monthly deposits to the prisoner’s

account; or (B) the average monthly balance in the prisoner’s account for the 6-month

period immediately preceding the filing of the complaint…” Id. Thereafter, Plaintiff is

“required to make monthly payments of 20 percent of the preceding month’s income

credited to the prisoner’s account.” 28 U.S.C. § 1915(b)(2).

       Plaintiff’s inmate account statement reflects he receives average monthly

deposits of $67.31, and his average monthly account balance is $65.25. (Doc. 3 at 3-4).

The Court will assess an initial payment of $13.46 (which is 20% of the greater figure,
        Case 2:20-cv-00248-WJ-CG Document 6 Filed 04/23/20 Page 2 of 2



$67.31) pursuant to § 1915(b)(1)(A). The Court will generally not review the merits of

Plaintiff’s civil rights complaint unless the initial partial payment is paid or excused. If

Plaintiff fails to timely make the initial partial payment, his complaint will be dismissed

without further notice.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to Proceed in

Forma Pauperis (Doc. 3), (Doc. 4), is GRANTED;

       IT IS FURTHER ORDERED that by May 25, 2020, Plaintiff shall send to the

Clerk an initial partial payment of $13.46 or show cause why the payment should be

excused.

       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two

copies of this order, and that Plaintiff make the necessary arrangements to attach one

copy of this order to the check in the amount of the initial partial payment.

       IT IS FINALLY ORDERED that, after payment of the initial partial fee, Plaintiff

make monthly payments of twenty percent (20%) of the preceding month’s income

credited to his account or show cause why the designated payments should be

excused.

       IT IS SO ORDERED.



                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                               2
